Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-5 are presented for examination.
This action is in response to amendment filed on 3/15/22.

Response to Arguments
Applicant’s arguments filed 3/15/22, have been fully considered but they are not persuasive.
In that remarks, applicant argues in substance:
That: it is clear that Hassibi teaches "a cloud-based platform (a Godaddy like platform) for consumers to create new applications that enable recombining of content and services from other applications, including applications that are built on this platform". In other words, in the teaching of Hassibi, users can not chat across platforms with different real-time software application without using the cloud-based platform.  In contrast to the teaching of Hassibi, in the present application, users can communicate with each other by using different real-time software applications without a cloud-based platform. A person skilled in the technical field of real-time software application technology can readily recognize that "technical features of applications being embedded in the cloud-based platform which is a Godaddy like platform are significantly different from 
In response to applicant’s argument, Hassibi teaches two different real-time messaging software applications exchanging dialogues (page 1 [0006]), which covers the claimed limitation to two different real-time messaging software applications for processing the message service of dialogue information and/or exchanging information.  Using the cloud-based platform still requires each real-time messaging software application using service modules to process the message service of dialogue (page 2 [0032], content of any app can be routed to any other app, or provide command signals to that app to do something or utilizing a service).  Applicant’s argument on Hassibi teaching a cloud-base platform does not teach away the claimed limitation,
	Rejection is maintained.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 contains the trademark/trade name Line and WeChat.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/describe two different real-time messaging software application and, accordingly, the identification/description is indefinite.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. US Patent Application Publication Number 2017/0250936, hereinafter Rosenberg, in view of Hassibi et al., US Patent Publication Number 2016/0216947, hereinafter Hassibi.
Referring to claim 1, Rosenberg discloses an information processing method, applicable to the network real-time messaging software environment (figures 2 and 4C), comprising the following steps:
performing an initial operation, wherein at least one real-time messaging software application used by at least two users is connected to a network (figures 1, 2 and 4C, and page 10 [0180], individual user and the human operator are connected to network 120 when the conversation between two party are initiated); and
performing a service action, wherein the at least two users use the at least one real-time messaging software application (live chat messaging software in figure 4C, page 4 [0127], network services may use client application to empower people to use their client devices to engage with their services) connected to internet (page 5 [0134], all parties are connected to internet) to process a message service of dialogue information and/or exchanging information between each other by utilizing, a service module in the at least one real-time messaging software application to process input information to let the at least two user use a dialog box of a user interface of the at least one real-time messaging software application to input dialogue information/or response information to execute a dialogue information service/or an information exchanged service (figure 4C, dialogue box, page 4 [0127], network services may use client application to empower people to use their client devices to engage with their services; service module has to be implemented in order for the user use the service to exchange dialogue information), or to process business services provided by one party of the at least two users for the other party of the at least two users (figures 1, 2 and 4C, page 5 [0134], page 10 [0180], messaging server provides real time messaging service via internet to both user and human operator of a business).

Hassibi discloses users to chat across platforms with different real-time software applications (e.g. Facebook Messenger and WeChat) for processing the message service of dialogue information and/or exchanging information without using a chat robot (abstract, page 1 [0006], users are able to chat across messaging applications; figures 1, 2 and 4C, page 5 [0134], page 10 [0180], messaging server provides real time messaging service via internet to both user and human operator of a business).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of across platforms communications of users of Hassibi into Rosenberg, because Rosenberg discloses users chatting via a messaging application software and Hassibi suggests user equipped with different messaging application software will be able to chat across platforms.
A person with ordinary skill in the art would have been motivated to make the modification to Rosenberg to avoid hassles connecting different applications for communications with other users as suggested by Hassibi. 
Referring to claim 3, Rosenberg in view of Hassibi discloses the information processing method as claimed in claim 1, wherein the at least one real-time messaging software application comprises two different real-time messaging software, and the two software are across platforms (Hassibi, abstract, page 1 [0006], users are able to chat across messaging applications). 

A person with ordinary skill in the art would have been motivated to make the modification to Rosenberg to avoid hassles connecting different applications for communications with other users as suggested by Hassibi. 
Referring to claim 4, Rosenberg in view of Hassibi discloses the information processing method as claimed in claim 1, wherein one of the at least two users can input information by using the dialog box of the user interface of the at least one real-time messaging software application to get one-to-one live service experience on the message service provided by the other of the at least two users (figure 4C and page 10 [0180], two users are using the messaging user interface to have the one-to-one live service experience on the message service provided the riding service).  The limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis
Referring to claim 5, Rosenberg in view of Hassibi discloses the information processing method as claimed in claim 1, wherein the at least two users use the at least one real-time messaging software application connected to internet to process at least one service of the business services provided by one party of the at least two users for the other party of the at least two users, and wherein the at least one service is at least one of the customer service, psychological consulting services, numerology consulting services, legal consulting services, medical information services, commodity inquiry services, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
March 23, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447